DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendments filed on 11/08/2022.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-5, 8, and 10-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to method of organizing human activity for the purpose of a financial obligation (e.g. carrying out a wagering game) and a mental process without significantly more.  As per step 1 examiner recognizes that computer elements are included.  As per step 2A examiner notes the claim(s) recite(s) “a) receive user interaction data associated with a fantasy gaming contest through a user interface displayed on the at least one display device, the user interaction data comprising all player input received for the session including one or more selections for a fantasy gaming contest, wherein each of the one or more selections are associated with one or more results of a subsequent non-fantasy gaming contest live event; b) responsive to the receipt of user interaction data, and prior to the occurrence of the fantasy gaming contest and the subsequent non-fantasy gaming contest live event, adding the user interaction data to the user data stored in the at least one memory, the user date including user interaction data from any one or more prior sessions, wherein the at least one processor actuates a predictive modeling algorithm during the session configured to identify the one or more selections from the user interaction data, analyze the user data stored in the at least one memory, including user interaction data from any one or more prior sessions and user interaction data form the session to determine during the session at least one item of interest for the user, communicate with a source of a plurality of wagering options having outcomes depending on the performance of one or more participants in the subsequent non-fantasy gaming contest live event, search the plurality of wagering options, and within the session, and identify a characteristics of one or more wagering options corresponding to the at least one item of interest for the user; c) responsive to the determination of the one or more wagering options during the session and prior to the occurrence of the subsequent non-fantasy gaming contest live event, display the one or more wagering options through the user interface displayed on the at least one display device, whereby the one or more wagering options are made selectable only prior to the occurrence of the subsequent non-fantasy gaming contest live event; and d) responsive to the receiving through the user interface a selection of at least one wagering option from the one or more wagering options displayed on the at least one display device during the session and prior to the occurrence of the subsequent non-fantasy gaming contest live event, deduct an amount of credit from a user account, wherein the amount of credit includes one or both of an amount of credit for the fantasy gaming contest and an amount of credit associated with the selection of at least one wagering option” which is directed to the method of presenting a wagering game to a player, including reciting generic computer elements, for the purpose of allowing a player to wager on various aspects of a sports game including the fantasy sports element and the live game based on a determination of a player’s personal interest.  The method further includes steps on when to present information, how to present information, and when to resolve monetary steps via charging for a wager and paying out for a win.  Specifically see wagering options and deducting an amount of credits from a user account in association with a selected wagering option which would be the financial obligation portion for a user to a gaming operator.  As per the mental process examiner recognizes the steps are a series of mental steps performed on a generic machine wherein the system receives information regarding a user’s selections prior selections or data, processes the information in order to make a determination, and then provides the determination in the form of options to a user.  These would be directed to the recognized mental step of an individual presenting wagering options to another individual based on the individuals expressed interest in a sporting event.  For example an individual presenting wagering options for a football game based on another individual’s interest in football.  The recited predictive algorithm is a generic recitation of the mental process of observing or gathering data and analyzing the data to create a conclusion.  For example the steps of observing an individual past behavior to determine their preferences when presenting options to them.  This would include the steps of observing which teams a player likes to wager on and presenting options related to that team.  The recitation of an algorithm does not present a practical application that goes beyond the identified mental step exemption if the algorithm could be performed in an individual mind.  Examiner therefore recognizes that observing or remembering past data about a user and determining their preferences is a step regularly performed by individuals including at a time of interaction.  Specifically the inclusion of during the session only limits the method of being performed at the time but does not include elements that go beyond a mental step exemption because individuals regularly come to conclusions about other individual’s preferences at a time of interaction.  Examiner further recognizes the computer elements are generic computer elements and therefore do not provide significantly more than a mental process performed on a generic machine.  Specifically inclusion of login and memory storing steps are generic elements found in the networking art for network games and therefore does not provide a practical application beyond functions performed by generic machines.  This judicial exception is not integrated into a practical application because this amounts to no more than playing of a game to determine a financial obligation in order to organize human activity and does not add extra elements or solutions that goes beyond the means to carry out the game. See MPEP 2106.05(f).  Specifically the method is directed to the abstract idea of presenting a wagering game and determining what a player can wager on, what they would like to wager on, and when to collect or payout money.  The fact that the game is a combination of fantasy sports and actual sports wagers does not add significantly more than the act of choosing what to wager on for a sports game.  Additionally the steps of presenting the options based on user’s interest is no more than the step of presenting options after a user interacts with a system such as found commonly in wagering game.  For example presenting wagering options based on a user’s favorite sports teams.  Additionally examiner recognizes the steps performed as generic mental steps performed on a generic machine.  Specifically the steps of determining what a user is interested in and presenting wagering options accordingly.  The algorithm recited is also a generic series of mental steps which can be performed by a user and does not recite steps that go beyond what an individual can reasonable be expected to perform.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not raise beyond the act of carrying out a wagering game for a sports game and the steps for what wager to accept and how to resolve financial obligations regarding the game.  Specifically it does not add a practical application that is sufficient to be more than the identified judicial exception.  Additionally the mental steps do not include any steps that raise above a generic mental process or generic machine elements.
As per Step 2B regarding the computer elements examiner recognizes these recite generic network and computer elements including servers, processors, memory, displays, and user interface devices.
Allowable Subject Matter
Applicant has amended to include features from the parent application.  However the claims now stand rejected over 101.
Response to Arguments
Applicant's arguments filed 11/08/2022 have been fully considered but they are not persuasive. Applicant argues that amended language overcome the previous 101 rejection.  Examiner will focus on applicant’s arguments from 11/08/2022 since these are the latest arguments presented.  Applicant argues that examiner has not considered the claims as a whole.  Examiner respectfully disagrees and cites above.  The claim language as a whole is considered by examiner and individual limitations are considered to determine if they present limitations that provide a practical application.  Additionally all claims are indicated as being rejected under 101 analysis and therefore all claims were considered.  Therefore examiner respectfully declines to issue a new non-final and will make this office action final since the claims were properly rejected.
Applicant argues that the claims were improperly categorized as method of organizing human activity for the purpose of a financial obligation (e.g. carrying out a wagering game) and a mental process.  Applicant argues that the steps cannot be reasonably performed in the mind.  Examiner directs applicant to the above rejection.  Specifically the predictive modeling algorithm as recited is the process of observing or retrieving data and making a determination.  The prediction uses player’s past or current data to determine what a player would be likely interested in wagering upon regarding the wagering options within the system.  As recited this is a case by case analysis of a player based on known information to determine what the player likes and presenting them options accordingly.  This is most definitely an algorithm that can be performed within the mind since individuals regularly determine what another individual likes based on observed data.  Additionally individuals regularly use the determination of what another individual likes to present them options identical or similar since they feel that another individual would likely be inclined to use or purchase the presented option.  This can be naturally extended to wagering on sports game since players are more likely to wager on teams they are interested in then on teams they are not interested in.  Another individual knowing this would therefore present wagering options according to a player’s interest since this is more likely to produce a favorable response.  This is all a prediction algorithm performed by an individual based on known information.  Therefore the added elements are drawn to an exemption.
As per applicant’s arguments concerning a machine examiner notes that it was recognizes a machine is performing the steps.  However Alice shows the mere inclusion of a machine is not enough to overcome the test if the machine recited is generic.  Examiner recognizes all elements recited are drawn to known features of a gaming network including processors, memory and other components.  Therefore the machine elements are not enough to provide a practical application.  Applicant should indicate what specific hardware is non-generic and does not constitute extra solution activity.
Applicant argues the system is an improvement in the computing field and cites to user account features.  Examiner recognizes the steps of logging a user into an account, storing data, processing stored data to come to a conclusion, and presenting wagering options to a user and performing the game are known steps.  These are not unique to the gaming area and therefore are not an improvement in the area of computing.  Additionally the steps of the game presented and the predictive element do not raise to the level of providing significantly more than carrying out a game and therefore do not provide a practical application.  Specifically these are all steps that can be reasonable performed by an individual carrying out the game and are recognized as common mental steps performed.
See above for the updated rejection.  In light of the rejection being maintained this office action is final.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        12/14/2022